Huron County, No. H-94-044. On review of order certifying a conflict and motion to expedite. The court determines that a conflict exists on the following issue stated in the court of appeals’ Decision and Judgment Entry dated September 5,1995: “The issue presented is whether the summary administrative license suspension provided for in R.C. 4511.191(D)(1)(a) violates *1408the licensee’s right to procedural due process as guaranteed by the Fifth and Fourteenth Amendments to the United States Constitution and Section 16, Article I of the Ohio Constitution.”
Sua sponte, cause held for the decision in 95-1377 and 95-1466, State v. Gustafson, Mahoning County, No. 94 C.A. 232; briefing schedule stayed.
Resnick, J., not participating.